DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 and 21-31 are currently pending. Claims 10-20 have been cancelled. Claims 21-31 are new.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the official action dated 03/04/2021 have been considered but are moot because the new ground of rejection does not rely on the same combination of reference applied in the prior rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 5, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY (US 2018/0024554) in view of CHAMBERS (US 2020/0000261).

Regarding claims 1 and 23,
BRADY teaches a delivery device comprising:
one or more sidewalls coupled to a bottom surface to form an interior space configured to contain a load ([0035] teaches bottom and side surfaces; figure 2A teaches compartment 257; [0038] teaches placing items/containers into compartment 257);
an access opening into the interior space (said opening being closed by door 275 as per [0034]);
a coupler (257 in at least fig. 2A) disposed at least partially around the access opening for closing the access opening;
an access sensor to determine an occurrence of an actuation event at the coupler ([0038] teaches that when a user interacts with the user interface 211 or an access code is otherwise provided such that a storage compartment 257 is opened, sensor 271 and/or motion sensor 272 may be used to confirm that a user has reached into the storage compartment 257); 
a transmitter ([0033] teaches that the AGV control system 210 of at least fig. 2A may include a component configured to provide wired and/or wireless network connectivity implemented using a wireless antenna (not shown), which may provide both receive and transmit functionality);
one or more processors ([0091] teaches that the AGV control system 210 includes one or more processors); and
one or more computer-readable storage media storing instructions ([0091] teaches that one or more processors 902 may be coupled to a non-transitory computer readable storage medium 920) that, when executed by the one or more processors, cause the delivery device to perform steps comprising:
determine, based at least in part on first access data received, that the coupler has been actuated ([0069] and [0070] teaches filling said storage compartment(s) and synchronizing item placement regarding the storage areas via unique identifiers, such as a bar code, QR code, unique number, etc.);
determine, based at least in part on determining that the coupler has been actuated to close the access opening, that a delivery of the delivery device containing the load is initiated ( [0071] teaches that after items have been loaded into the storage compartment, the vehicle is directed to travel for further transport to user specified delivery locations, as in 606. [0072] teaches that once the transportation vehicle is in transit a user may receive a confirmation that an ordered item is in the transportation vehicle. And that GPS signals may be utilized to determine the coordinates of the AGV); and
receive second access data from the access sensor indicating that the coupler has been actuated to open the access opening ([0084] teaches that following delivery, a user action is performed to open/unlock the compartment for item retrieval, wherein said user action may be in the form of an entered access code of electronic signal, at least said access code is interpreted as corresponding to “second access data”).
Brady fails to expressly teach that the delivery device shall perform further steps comprising:
 determine, based at least in part on first access data received from the access sensor, that the coupler has been actuated to close the access opening; and
send, via the transmitter, based at least in part on the second access data and to at least one of a remote server or a recipient device, an indication of an access event associated with the delivery device.
CHAMBERS teaches a delivery device comprising:
one or more sidewalls coupled to a bottom surface to form an interior space; an access opening into the interior space configured to contain a load (see deposit box 220 in fig. 10B);
an access opening and a coupler disposed at least partially around the access opening for closing the access opening (222 in fig. 10B);
an access sensor to determine an occurrence of an actuation event at the coupler(see proximity sensor 30 in [0072]);
a transmitter ([0033] teaches sensors 30, 40, 42, 50A and 50B may include transceivers);
one or more processors (see the processing flowcharts of figures 11-13); and
one or more computer-readable storage media storing instructions that, when executed by the one or more processors, cause the delivery device to perform steps comprising: 
 to close the access opening ([0057] teaches that the box may be configured such that in order for the locking mechanism 32 to move to its locked position, the door 26 must be closed, thus teaching a means for determining that the coupler has been actuated to close the access opening); and
 send, via the transmitter, based at least in part on the second access data and to at least one of a remote server or a recipient device, an indication of an access event associated with the delivery device ([0074] in combination with S52 and S54 teach that information may be sent to the server or database 56 regarding communication between the universal proximity sensor 42 and the box proximity sensor 30. This information can indicate when the deposit box 22 was unlocked, (indicative that a delivery was made or that items were removed from the deposit box 22)).
Before the effective filing date of the invention, it would have been obvious to modify the system of Brady per the teachings of Chambers such that the system of Brady also determines when the coupler has been actuated to close the access opening; and sends, via the transmitter, an indication of an access event associated with the delivery device, for the purpose of providing the system with enriched customer and delivery service capabilities wherein the deliverer and/or recipient is provided with state information with regard to the opening/closing of the delivery device.
Regarding claims 2 and 24,
	Brady teaches the delivery device of claim 1, wherein determining that the delivery of the delivery device is initiated is based at least in part on one or more of:
([0058] teaches that a notification may be sent to an AGV when a transportation vehicle is on the way to or otherwise approaching a meeting location where the AGV is to meet the transportation vehicle, said notifications may also be to the remote computing resources 310 and/or central management system 326 regarding various events); or receiving location data indicating that the delivery device is a distance from the pick-up location that is greater than a distance threshold.

Regarding claims 5 and 26,
Brady teaches a content sensor, and wherein the steps further comprise:
determine based at least in part on content data received from a content sensor  indicating a characteristic associated with the load that the load contained in the interior space after the coupler has been actuated to close the access opening ([0039] teaches an image capture sensor 273, such as a camera, that may be used to illuminate the inside of the storage compartment 257 and detect the presence or absence of items within the storage compartment 257, thereby determining an identification of an item that has been placed, in the storage compartment 257.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY (US 2018/0024554) in view of CHAMBERS (US 2020/0000261) as applied to claim 2, and further in view of MACKIN (US 2015/0371468).
Regarding claim 3,
 ([0072] of Chambers teaches a registration process for each box 22 or sensor 30 comprising serial number information.) Chambers fails to expressly teach detecting a device identifier that is disposed on an exterior of the delivery device.
Mackin teaches that a first input is based at least in part on the delivery personnel device detecting a device identifier disposed on an exterior of the delivery device ([0046] teaches providing a box identifier 10 which is visible on the outside of the box.)
Before the effective filing date of the application, it would have been obvious to further modify Brady/Chambers per the teachings of Mackin, detecting box identifier information so that an operatively connected external device may generate signals for accessing/controlling a specific box.

Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY (US 2018/0024554) in view of CHAMBERS (US 2020/0000261) and further in view of LOURES (US 2019/0104876).
Regarding claims 4 and 25,
The combined teachings of Brady and Chambers teaches the delivery device of claim 1 and an access sensor comprising at least one of a first sensing element disposed at an access opening (in Chambers, see sensing element 30 at securing component 212). Chambers fails to expressly teach that the coupler comprises a zipper.
([0031] teaches a zipper mechanism 105 with locking component 104).
Before the effective filing date of the application, it would have been obvious to further modify Brady per the teachings of Loures, utilizing an access opening which is secured by a zipper mechanism, for the purpose of providing an alternative means for securely opening/closing a container.

Claims 6, 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY (US 2018/0024554) in view of CHAMBERS (US 2020/0000261) and further in view of BREED (US 2009/0143923).
Regarding claims 6 and 27,
Brady, as modified by Chambers, teaches the delivery device of claims 1 and 23, but fails to further teach a weight sensor as recited.
BREED teaches that the content sensor comprises a weight sensor disposed at the bottom surface, and the characteristic comprises a weight value ([0365] teaches weight sensors).
Before the effective filing date of the application, it would have been obvious to further modify Brady per the teachings of Breed, utilizing a weight sensor as claimed, for the purpose of acquiring information regarding container contents, said information being useful to the content owner or container owner for various reasons.
Regarding claim 7,
Breed teaches that the steps further comprise determining that the access event comprises a tamper event ([0361] teaches monitoring a container for excessive motion or unauthorized entry and possible theft of container contents).
Claims 21, 22, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY (US 2018/0024554) in view of CHAMBERS (US 2020/0000261) and further in view of WEI (US 2020/0261612).
Regarding claims 21, 22, 30 and 31,
Brady, as modified by Chambers, teaches the delivery device of claims 1 and 23, wherein the access sensor comprises:
one or more sensing elements to determine the occurrence of the actuation event at the coupler ([0038] of Brady), and sending an indication of the access event ([0074] of Chambers), but fails to expressly teach:
a light/temperature sensor to detect an increase of light in the interior space; and sending indication of the access event based at least in part on the detected light/temperature sensor.
WEI teaches a light/temperature sensor to detect an increase of light/temperature in the interior space ([0108] teaches processing sensor signals from sensors installed in box 1001, such as temperature and/or humidity sensors.  In various embodiments, one or more sensors are installed in or about box 1001 for monitoring various conditions of box 1001 and/or various operational statuses of box 1001. Wei teaches that the sensors include temperature, humidity, odor and light sensors installed in or about box 1001) and sending indication of the access event based at least in part on the detected light/temperature sensor ([0231]  teaches sensing and transmitting the information to an analysis center for analysis and monitoring of the status of the box.)
. 

Allowable Subject Matter
Claims 8, 9, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689